DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   	This restriction is in response to the filing of application No.17/006,828 on March 25, 2020. Currently claims 1-20 are pending and examined.

  	
Election/Restrictions
 	Restriction to one of the following inventions was required under 35 U.S.C. 121:
I.	Claims 1-4 drawn to a method, classified in CPC G06Q10/06393.
II. 	Claims 5-8 drawn to a method, classified in CPC G06Q10/063.
III. 	Claims 9-12 drawn to a method, classified in CPC G06Q10/06.
IV. 	Claims 13-16 drawn to a method, classified in CPC G06Q10/00.
V. 	Claims 17-21 drawn to a method, classified in CPC G06Q10/063.

	Inventions I, and II are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination 
	Inventions I, and III are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination II has separate utility such as determining an updated performance score of the target business based on the net deviation and the initial performance score of the target business.
	Inventions I, and IV are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination II has separate utility such as providing a recommendation of the KPI, when the solution is associated with the KPI.
 	Inventions I, and V are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination II has separate utility such as  a value being based on a likelihood that an identified individual complete at least one task.


  	
The examiner has required restriction between sub-combinations usable together. Where applicant elects a sub-combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 
 	 Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
a) the inventions have acquired a separate status in the art in view of their different
classification;

divergent subject matter;
(c) the inventions require a different field of search; 
(d) the prior art applicable to one invention would not likely be applicable to another
invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 
101 and/or 35 U.S.C. 112, first paragraph.
 	Specifically, the above mentioned separate utilities present distinctive subject matter that would have to be individually searched and would not necessarily present itself via a single generic search of a particular class/subclass.  Applicant's divergent claiming places a significant burden on the Examiner’s search in that even though the inventions may fall within the same class/subclass, each the features will singularly require significant time to search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571) 272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Romain Jeanty/Primary Examiner, Art Unit 3623